NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4091-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DECTRIC J. RAWLS, a/k/a
JERMAINE JEFFERSON,
LO LO, DETRIC RAWLS,
DETRIC J. RAWLS, and
DETRICK J. ROSS,

     Defendant-Appellant.
_______________________

                   Submitted May 28, 2020 – Decided June 29, 2020

                   Before Judges Haas and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 10-04-
                   0705.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew Robert Burroughs, Designated
                   Counsel, on the briefs).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Lisa Sarnoff
            Gochman, Assistant Prosecutor, of counsel and on the
            brief).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant Dectric Rawls appeals from the February 26, 2019 denial of his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm, substantially for the reasons expressed in Judge James J. McGann's

comprehensive oral opinion of February 15, 2019.

      In 2010, defendant and twenty-one codefendants were indicted for various

drug-related offenses based on their participation in a large-scale heroin

trafficking ring.   Defendant was charged with second-degree conspiracy to

distribute a controlled dangerous substance (heroin), N.J.S.A. 2C:5-2 and

N.J.S.A. 2C:35-5b(2) (count one); second-degree possession of heroin with

intent to distribute, N.J.S.A. 2C:35-5b(2) (count two); second-degree

distribution of heroin, N.J.S.A. 2C:35-5b(2) (count three); third-degree

possession of heroin, N.J.S.A. 2C:35-10a(l) and N.J.S.A. 2C:2-6 (count five);

first-degree leader of a narcotics trafficking network, N.J.S.A. 2C:35-3 (count

six); third-degree possession of heroin, N.J.S.A. 2C:35-10a(l) (count forty-six);

second-degree possession of heroin with intent to distribute, N.J.S.A. 2C:35-



                                                                         A-4091-18T2
                                       2
5b(2) (count forty-seven); and second-degree possession of a firearm in the

course of committing a drug offense, N.J.S.A. 2C:39-4.la (count forty-eight).

      In 2011, defendant moved to dismiss the indictment and his application

was denied. He then moved to suppress evidence seized by police pursuant to

several Communication Data Warrants (CDWs) and wiretap authorizations.

That suppression motion, too, was denied. On April 3, 2012, the plea cutoff

date, defendant rejected a conditional plea offer of a twenty-five year custodial

term with a twelve and one-half year parole ineligibility period. A few weeks

later, when the trial was scheduled, defendant appeared before the trial court and

entered an unconditional, open-ended guilty plea to the eight charges pending

against him, including the first-degree charge. By doing so, defendant did not

waive his right to file an appeal from the trial court's denial of his pretrial

motions.

      In August 2012, defendant was sentenced to life in prison, subject to a

twenty-five-year parole ineligibility period, for the first-degree leader of a

narcotics trafficking network charge (count six).       Additionally, the judge

imposed a consecutive eight-year term with a four-year parole ineligibility

period on the second-degree possession of a firearm charge (count forty-eight).




                                                                          A-4091-18T2
                                        3
The sentencing judge dismissed the remaining charges per the State's motion

and imposed appropriate fines and penalties.

      Defendant, along with two of his codefendants, filed a direct appeal.

Defendant challenged the denials of his motion to dismiss and the suppression

motion. He also argued the conditional plea process was defective, his motion

to withdraw from his open-ended guilty plea should have been granted, he was

denied the right to effective assistance of counsel, and his sentence was

excessive. Moreover, defendant joined in the arguments of his codefendants to

the extent they were "not inconsistent with [his] arguments."      In 2016, we

affirmed defendant's conviction and sentence. State v. Rawls, A-1984-12 (App.

Div. Feb. 5, 2016).

      In December 2016, defendant filed a timely PCR petition, arguing his trial

counsel was ineffective and that he was entitled to an evidentiary hearing. On

February 15, 2019, Judge McGann heard arguments regarding defendant's PCR

petition. After extensively addressing each of defendant's arguments, the judge

denied his PCR petition without an evidentiary hearing. The judge executed an

order on February 26, 2019 confirming his decision.




                                                                        A-4091-18T2
                                       4
      On appeal, defendant raises the following arguments              for our

consideration:

            POINT I

            AS [DEFENDANT] HAS ESTABLISHED A PRIMA
            FACIE CASE OF INEFFECTIVE ASSISTANCE OF
            TRIAL COUNSEL, THE PCR COURT ERRED
            WHEN IT DENIED HIS PETITION FOR [PCR]
            WITHOUT    HOLDING    AN   EVIDENTIARY
            HEARING.

            (1) Trial counsel failed to accurately advise his client
            about the collateral consequences of entering an open-
            ended plea.

            (2) Trial counsel failed to adequately investigate and
            prepare the case.

            (3) [Defendant] waived his right to file a minimization
            motion due to trial counsel's erroneous legal advice.

            (4) Trial counsel failed to properly review discovery to
            locate phone records which would have supported the
            suppression motion and the motion to dismiss the
            indictment.

            (5) Counsel's cumulative errors denied his client
            effective legal representation

            POINT II

            AS THERE WERE GENUINE ISSUES                        OF
            MATERIAL    FACTS   IN   DISPUTE,                   AN
            EVIDENTIARY HEARING WAS REQUIRED.



                                                                        A-4091-18T2
                                       5
      Defendant's pro se brief adds the following arguments:

            POINT I

            [DEFENDANT] HAS ESTABLISHED A PRIMA
            FACIE CASE OF INEFFECTIVE ASSISTANCE OF
            TRIAL COUNSEL, THE PCR COURT ERRED
            WHEN IT DENIED HIS [PCR] WITHOUT HOLDING
            AN EVIDENTIARY HEARING. (ADDENDUM)

            (a) Trial counsel failed to accurately advise his client
            about the collateral consequences of entering an open-
            ended plea, not advising [defendant] that preserving his
            pre-trial motion to dismiss the indictment in exchange
            for a guilty plea was not dispositive in gaining finality
            of his case altogether.

            (b) Trial counsel failed to inform [defendant] that the
            motion to dismiss the indictment was not
            "dispositive[,]" which counsel failed to inform
            [defendant] that the motion would not dispose [of] the
            case.

            (c) The [trial court] erred in not determining that
            defendant established a prima facie case to award [him]
            an evidentiary hearing on the ineffective assistance
            rendered when trial counsel misadvised defendant of
            the collateral consequence prior to accepting the plea.

      The mere raising of a claim for PCR does not entitle the defendant t o an

evidentiary hearing. State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.

1999).   Rather, trial courts should grant evidentiary hearings and make a

determination on the merits only if the defendant has presented a prima facie

claim of ineffective assistance, material issues of disputed facts lie outside the

                                                                          A-4091-18T2
                                        6
record, and resolution of the issues necessitates a hearing. R. 3:22-10(b); State

v. Porter, 216 N.J. 343, 355 (2013). We review a judge's decision to deny a PCR

petition without an evidentiary hearing for abuse of discretion. State v. Preciose,

129 N.J. 451, 462 (1992).

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant

            must satisfy two prongs. First, he must demonstrate
            that counsel made errors "so serious that counsel was
            not functioning as the 'counsel' guaranteed the
            defendant by the Sixth Amendment." An attorney's
            representation is deficient when it "[falls] below an
            objective standard of reasonableness."

                   Second, a defendant "must show that the
            deficient performance prejudiced the defense." A
            defendant will be prejudiced when counsel's errors are
            sufficiently serious to deny him a "fair trial." The
            prejudice standard is met if there is "a reasonable
            probability that, but for counsel's unprofessional errors,
            the result of the proceeding would have been different."
            A "reasonable probability" simply means a "probability
            sufficient to undermine confidence in the outcome" of
            the proceeding.

            [State v. O'Neil, 219 N.J. 598, 611 (2014) (alteration in
            original) (citations omitted) (quoting Strickland v.
            Washington, 466 U.S. 668, 687-88, 694 (1984)).]

      "[I]n order to establish a prima facie claim, [the defendant] must do more

than make bald assertions that he was denied the effective assistance of counsel.


                                                                           A-4091-18T2
                                        7
He must allege facts sufficient to demonstrate counsel's alleged substandard

performance."     Cummings, 321 N.J. Super. at 170.         The defendant must

establish, by a preponderance of the credible evidence, that he is entitled to the

required relief. State v. Nash, 212 N.J. 518, 541 (2013).

      We have considered defendant's contentions in light of the record and

applicable legal principles and conclude they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2). We discern no abuse

of discretion in the denial of defendant's PCR petition without an evidentiary

hearing, and agree with Judge McGann's assessment that defendant failed to

present a prima facie claim of ineffective assistance of counsel warranting an

evidentiary hearing.

      Affirmed.




                                                                          A-4091-18T2
                                        8